Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ amendments to claim 1 and cancellation of claims 4 and 9-10.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

1- In the claims: Cancel claim 13
Pg. 4, cancel claim 13

2- In the claims: Amend claim 14
Pg. 4, claim 14, line 1, replace the number “13” with the number “1” 

Written authorization for this examiner’s amendment was granted in an authorized e-mail communique by Michael Soderman on 05/11/2022.

Response to Amendment
The amendment filed on 04/07/2022 has been entered. Applicants’ arguments in pages 5-7 have been fully considered and are persuasive.
Claim objections
Claims 3 and 5 are objected to because of the following minor informalities:
Claim 3, line 3 “the upper end “should read “an upper end”
Claim 5, line 2 “the latch” should read “the rocker”
Appropriate correction is required.

Reasons for Allowance
The following is an examiner’s statement of reasons of allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention set forth in claim 1.  Accordingly, the independent claim 1 is allowed. The dependent claims 2-3, 5-8, 11-12, and 14 are allowed due to depending claim 1.

Regarding claim 1, 
While the prior art of record, including Oswald Onderka et al. (US-5062668-A), teaches the claimed structural limitation “a safety switch”, “a latching unit”, “an actuator”, “a latched position”, “an opening”, “a blocking element”, “an actuator head”, “a positioning element”, “a setting force”, “a rocker” and most of the claimed structural interaction among the claimed limitations. But the prior art of record, including Oswald Onderka et al. (US-5062668-A), fails to teach or fairly suggest the structural limitation “recording signal”, “a transponder”, and “a reader unit”, “a hinged armature solenoid”, “an electromagnet”, “an armature” and fails to teach or fairly suggest the following structural interaction among the claimed limitation “the latched position of the actuator is monitored by recording signals from a transponder in the actuator with a reader unit of the safety switch, when the actuator is moved into the latched position in the safety switch” and “the locking unit has a hinged armature solenoid that has an electromagnet and an armature that can be pivoted using the electromagnet, wherein the armature is brought into a locked position in which the armature blocks a rocker”. 

The prior art of record, including Pizzato M et al. (WO-2015155744-A1), teaches a safety switch that includes the claimed structural limitation “recording signal”, “a transponder”, “a reader unit” and teaches the claimed structural interaction “the latched position of the actuator is monitored by recording signals from a transponder in the actuator with a reader unit of the safety switch, when the actuator is moved into the latched position in the safety switch”. But the prior of record, including Pizzato M et al. (WO-2015155744-A1), fails to teach or fairly suggest the claimed structural limitation “a hinged armature solenoid”, “an electromagnet”, “an armature” and fails to teach or fairly suggest the structural interaction among the claimed limitation “the locking unit has a hinged armature solenoid that has an electromagnet and an armature that can be pivoted using the electromagnet, wherein the armature is brought into a locked position in which the armature blocks a rocker”. 

Although the prior art of record, including Cornelis Brakband (WO-2013068036-A1) teaches an electromechanical lock that includes the claimed limitations “a hinged armature solenoid”, “an electromagnet”, “an armature” and “the locking unit has a hinged armature solenoid that has an electromagnet and an armature that can be pivoted using the electromagnet, wherein the armature is brought into a locked position in which the armature blocks a rocker”. But the prior art Cornelis Brakband (WO-2013068036-A1) teaches a coil 25 (electromagnet) that forces a second end 26 (armature) to pivot towards the coil and into an armature second orientation (armature locked position) once the coil is energized and hence forcing the locking member 22 (rocker) to tilt into the second orientation where the first end 23 (blocking element) releases bolt 1 (actuator and its head) which is contradictory and opposite to the locked position as claimed in claim 1, shown in the disclosed figures, and discussed in the disclosed specification. 
The prior art of record, including David M. Tulloch et al. (US-1417430-A), teaches the structural limitation “a latching unit”, “an actuator”, “a latched position”, “an opening”, “a blocking element”, “an actuator head”, “a positioning element”, “a setting force”, “a rocker”, “a locking unit”, “a hinged armature solenoid”, “an electromagnet”, “an armature”  and some of the claimed structural interaction among the claimed limitations. But the prior art of record, including David M. Tulloch et al. (US-1417430-A), fails to teach or fairly suggest the structural limitation “recording signals”, “a transponder”, “a reader unit” and fails to teach or fairly suggest the following structural interaction among the claimed limitation “the latched position of the actuator is monitored by recording signals from a transponder in the actuator with a reader unit of the safety switch, when the actuator is moved into the latched position in the safety switch” and “wherein the locking unit has a hinged armature solenoid that has an electromagnet and an armature that can be pivoted using the electromagnet, wherein the armature is brought into a locked position in which the armature blocks the rocker.”

The prior art of record, including Michael Cudera (US-1413830-A), teaches a door lock with an electromagnet that is energized to unlatch the door lock that includes the structural limitation “a latching unit”, “actuator”, “a latched position”, “an opening”, “a blocking element”, “an actuator head”, “a position element”, “a setting force”, “a rocker”, “a hinged armature solenoid”, “an electromagnet”, “an armature”  and teaches the structural interaction “the locking unit has a hinged armature solenoid that has an electromagnet and an armature that can be pivoted using the electromagnet, wherein the armature is brought into a locked position”. But the prior art of record, including Michael Cudera (US-1413830-A), fails to teach or fairly suggest the structural limitation “recording signals”, “a transponder”, “a reader unit” and fails to teach or fairly suggest the structural interaction “the latched position of the actuator is monitored by recording signals from a transponder in the actuator with a reader unit of the safety switch, when the actuator is moved into the latched position in the safety switch)”, “the positioning element is formed by a rocker”, and “wherein the armature is brought into a locked position in which the armature blocks the rocker.”

The examiner can find no motivation to modify the safety switch of Oswald Onderka et al. (US-5062668-A) with the inventions of Pizzato M et al. (WO-2015155744-A1), Cornelis Brakband (WO-2013068036-A1), David M. Tulloch et al. (US-1417430-A), Michael Cudera (US-1413830-A), without employing improper hindsight reasoning and without destroying the intended structure and operation of their devices.

Claims 2-3, 5-8, 11-12, and 14 are allowed due to depending on the allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Hans-Peter Wintersteiger (CN 101802328 A) teaches automatically locking electrically lock used with safe-type storage systems. The device includes an electromagnet with a spring loaded linear moving plunger, a rocker with a first and second arm that is pivoting on its center by a bearing and a pin, first arm ends in a pawl shape that is furnished with a roller to lock onto a locking element. Although the invention offers a simple device of compact design with small number of electro-mechanical parts that offer a firm and safe to operate invention.
Hwang et al. (US 20080007408 A1) teaches a switch detection device using RFID tags. The device includes a RFID tag, a conduction circuit loop, a switch, a conducting circuit loop, and a transmitter and reader. The invention can be used to control or monitor the ON/OFF of a switch such as a water faucet. The invention offers a detection device that is able to detect the status of a security switch, control or monitor the ON/OFF of a switch wirelessly, without the need of a register, and that is easy and simple and easy to install, and cheap to manufacture.
Elmer G. Leon (US 1348017 A) teaches an automatic safe closer for a bank or other institutions using safes. The invention includes a spindle, bearings, bracket, a coil spring, a slot, screws, a recess, an electromagnet, an armature carried on a pivoting angled arm that has a lip at its free end, a pivoting trigger bar, switches and push buttons, wire, and a source of current.
The invention attempts to solve the problem of robbers gaining access to the safe by providing a safe, inexpensive, efficient, and reliable locking device that is able lock the safe door when a robbery is taking place. 
		Hisao Arai et al. (US-4854145-A) teaches a locking device for locking an on-vehicle apparatus. The apparatus includes a case, an electrical actuator, electric power regulating unit, a lock member, a claw, a coil spring, a plunger, an electromagnetic actuator, a solenoid. The lock device prevents the on-vehicle apparatus from being stole and allows for the apparatus to be used outside the vehicle.
William O. Burke (US-2325225-A) teaches a refrigerator latch including a frame, a pivoting latch bolt, pintles, a bell-crank lever, a pin, levers, a coil spring, a keeper, an electromagnet with a reciprocatory core. The invention provides a silent emergency latch release that can be operated by the closing of an electric switch to retract the latch bolt to release the door.
Harry B. Burr et al. (US-1635028-A) teaches an electric door lock including a distant control switch with a signal that shows whether the door is locked or unlocked, a sliding bolt, a plurality of electromagnetic devices to throw and return the bolt, lamps, a handle. The invention is used in hotels having suites of rooms having a bathroom in between the rooms where a user can lock the communicating doors and provide a signal in the rooms indicating that the bathroom is in use.
Fritz Honsel (US-2045186-A) teaches a door lock that includes a sliding bolt, a keeper, a pin, an auxiliary bar, casing, tooth, springs, and a pivoting armature electromagnet. The invention offers a simple and efficient design that can be operated electrically or mechanically.
F. H. Fuss (DE-2853027-C2) teaches an electric door opener including a two-armed swivel lever, two electromagnets, locking bolt, and leaf spring. The invention offers a reliable electric door lock with low manufacturing costs.
Fritz H. Fuss et al. (US-5439262-A) teaches a locking and release mechanism for a pivot bolt of a close-circuit door opener with a safety catch, an electromagnet, a locking lever in the form of a two-armed rocking lever, a rotating bush, a stop member, and an electromagnet armature. The invention prevents jamming of the mechanical parts when the electromagnet is dead such is in the case of panic when continuous high pressure is exerted on the pivot bolt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675